'




                       Case 1:19-cr-20058-RNS Document 1 Entered on FLSD Docket 01/22/2019 Page 1 of 5
         k
        ' N-   )
                       i      .




                                                      UNITED STATES DISTRICT C O URT
                                                      SOUTH ERN DISTRICT OF FLO RID A
                   k:'                                                    '   '
                                                                                 ( . - .-..
                                                                    No.       - -j   )$ -. -' pojr,y
                                                                                          -
                                                                                          .   .
                                                                                                   -
                                                                                                   j
                                                                                                   i
                                                                                                   l
                                                                                                   #
                                                                                                   tpz
                                                                                                     ..  ,
                                                                                                                     r-



               UM TED STATES OF AX ERICA

               5%.

               C ART,OS A LBERTO CO STAT,ES,
                                  '
                                              .                                                                           .



                            D efendant.           '
                                                          /

                                                               CRIM INAL COVER SHEET

               1.           Did thism atteroriginate from a m atterpending in theN orthern Region ofthe U nited
                            StatesAttorney'sOffice priorto October 14,2003? -'        Yes X        No

                                                                    Respectfully subm ittcd,'

                       tj                                           A RIAN A FA JARD O OR SI-IAN
    i                                                               UNITED STAT S A                O
    j          f                                                                                                              .   '
    r                                                 ,                               .                              .

                                                          sv,                     u
                                                  '                 JONATH                K       O NE
                                                                    Asslsta Unitd ttttésAttomey                  -                    .
                                                                    Florida a ok009J693
                                                                    11200 N W 20th Street,Suite 101
                                                                    V iami,Florida33172                                                   î
                                                           '
                                                                    TEL (305)715-7649                        .
                                                                    1onathan-osburne/lusdoi.gov
                                                          BY: JGzJ1.
                                                                   :# ,
                                                                    ,f'           .
                                                                                                   '                 .
                                                                    CARLEE M .V ALENTI
                                                                    SpecialA
                                                                           . ssistantU
                                                                                     ., nî
                                                                                         ted StgtesAttppley
                                                                    Coul'
                                                                        tI.D.Nö.A5502j73
                                                                    11209NW 20thStreet,Suite 101
                                          .                         M inm i,Florida 33172
                                                                    Tel.395-715-7646/7653
                                                                '

                                                                    carlèe.vélentir:?.
                                                                                     usdoi.gèy
                   /
                                                                                                                                      '
                                                                                                   .
  Case 1:19-cr-20058-RNS Document 1 Entered on FLSD Docket 01/22/2019 Page 2 of 5
   i
A0 9l(Rev.11/l1) Cri
                   minalComplaint

                                U NITED STATES D ISTRICT C OURT
                                                         forthe
                                              Southern DistrictofFlorida

               United StatesofAm erica                      )
                           M.                               )                            .            .    .
               CarlosAlberto Costales,
                                                            )
                                                            )      casexo.
                                                                            /
                                                                            .q-t
                                                                               v)-p9p7y-soaoa.
                                                                                     -


                                                            )
                                                            )
                                                            )

                                           CR IM INA L C O M PLA IN T
        1,thecpmplainantin thiscase,statethatthefollowing istruetothebestofmy knowledge and belief.
                                                                                                                   i
Onoraboutthedatets)of                 January17,2019         inthecountyof                   Miami-Dade        inthe
   southern' Districtof                 Florida      ,thedefendantts)violated:
          CodeSection                                                OffenseDescrètion
21U.S.C.â841                              Possessionw ith lntentto Distribute a Controlled Substance




        Thiscrim inalcomplaintisbased on thesefacts:
Please seethe attached Affidavi
                              t.




        d Continuedontheatlachedsheet.

                                                                                   Complaînant'
                                                                                              ssignature

                                                                           Vi
                                                                            ct'orL.Carril,DEA Task Force Officer
                                                                                    Printednameand title

Sworn to beforemeand signed in my presence.

Date:         01/18/2019
                                                                                         Judge'
                                                                                              ssignature           '

city and state.
              .                     Miami,Fl
                                           orida                     Hon.Jonathan G oodm an,U.S.M agistrateJudge
                                                                                    Printednamëand title
     Case 1:19-cr-20058-RNS Document 1 Entered on FLSD Docket 01/22/2019 Page 3 of 5
*G



                      M TIDAVIT IN SUPPORT OF CRIM INAL COM PLM NT

              1,VictorL.Carril,being duly sworn,attestand affiznn the following:

                     Iam aCity ofSweetwaterPoliceDetectiveand havebeen so employed sinceM ay

      2017. Furtherm ore,1work as a Task Force Offcerwith the Drug Enforcem entAdmirlistration

      (DEA)andhavebeen so employed sinceNovember2015. 1am currently assigned totheHigh
      lntensityDrugTraffickingArea(HIDTA)M iamiFieldDivisionDEA Group 42.AsaDEA Task
      Force Officer,1am empowered by 1aw to conductinvestigationsof,and/orto make arrestsfor,

      offensesenum erated i!lTitle21,United StatesCode,Sections841,846,952,andTitle 18,Urlited

      StatesCode,Section 924,nmongotheroffenses.1havebeentrained on thesubjectofnarcbtics
          .                                                                                        *

      trafscking and havebeen personally involved in investigationsconcelming narcoticstrafficking,

      weapons trax clcing, violent crimes, and organized criminal enterprises. I have received

      specializedtraininginnarcoticsinvestigationsandidentjficationaswellasthelawspertainingto
      search and seiztlre.Basedonm ytraining,experience,andpM icipation innarcoticsinvestigations,

      Inm fnmiliarwith them ethodsofoperation ofdrug traffckers.

                     This ax davitis submitled in supportof a crim inalcomplaintagainstdefendant

      CarlosAlberto Costales (IICOSTALES''orthe Er efendanf'). As explained in detailbelow,I
      respectfully subm itthatthere is probable cause to believe that,on or aboutJanuary 17,2019,in

      M inm i-D ade Cotm ty,in the Southem D istrictofFlodda,the D efendantdid possessw ith intentto

      distribute acontrolled substance,in violation ofTitle 21,Uzlited StatesCode,Section 841.
                     The inform ation contained in thisA ffidavitisbased on m y personallcnow ledge as

      w ellas inform ation relayed to m e by other 1aw enforcem ent agents and officers involved in this

      investigation. The inform ation set forth in this A ffidavit is provided solely for the purpose of
Case 1:19-cr-20058-RNS Document 1 Entered on FLSD Docket 01/22/2019 Page 4 of 5
'$




     establishing probable cause fortheazrestofCOSTALES. Assuch,itdoesnotinclude a11ofthe

     information known to m eaboutthisinvestigation.

                   In oraround January 2018,1aw entbrcem entreceived infonuation indicating that

     COSTALES isa south Floridadistributotofm ethnmphetamineand variouscontrolled substances.

     In furtherance ofthe investigation,law enforcem entconducted surveillance ofCO STA LES atthe

     Atlantic Ceviche House,located at 3716 W est 12th Avenue, H ialeah, Florida 33012, and ll
                                                                                             'is

     residence, located at 2001 Ludlnm Road W est, M iami, Florida 33155 (hereinafter the
     GGCOSTALES Residence''). Law enforcementalso contacted COSTALES using an undercover
     officerCçUO'')arldconductedcontrolledptlrchasesofnarcoticsfrom COSTALES.Basedonthe
     investigation,law enforcem entobtained afederalsearch wan'
                                                              antforthe COSTALES Residence.

     On oraboutJanuary 17,2019,law enforcementconducted acontrolledpurchaseofnarcoticsfrom
                                                                        /
     COSTALES and executed the search wazrantattheCOSTALES Residence,assetforth below .

                   On or aboutJanuary 17,2019,COSTALES agreed to selltheUO approxim ately

     2.5polmdsofmethamphetam ineand alargequantity ofoxycodonepills.Upgn nnivalatthemeet
     location,in Hialeah,Florida,COSTALES entered the vehicle oftheUO wherehe provided the

     UO with a red bag containing sm aller bags of suspected controlled subsiances, including
     approxim ately 2.5 pounds of a white crystal-like substance that field-tested positive for

     methamphetnmine,approximately 494 oxycodonejills,and approximately 50Adderallpills,in
     exchange for$18,200 in United States currency. Afterthe transaction,COSTALES exited the
     U O 's vehicle and w as approached by-1aw enforcem ent. Atthatpoint,C OSTA LES attem pted to

     concealthe m oney received from the U O tm derthé U O 'svehicle.

                   Incident to arrest, law enforcem ent recovered suspected m etham phetnm ine and

     approximately $3,900from the pockets of COSTALES. Jk suàsequentconsensualseazch of
Case 1:19-cr-20058-RNS Document 1 Entered on FLSD Docket 01/22/2019 Page 5 of 5




 COSTALES'S vehicle revealed distribution quantities of juspected controlled substances,

 includingpillsandwhitepowderthatfield-testedpositiveforM l;M A (approximately 280pills),
 oxycodone(approximately 780pills),and cocaine(morethantwo(2)ounces).Execution ofthe
 search warrantattheCOSTALES Residencerevealedtwo(2)black lock-boxescontainingmore
 thgn 1,000 pills, including suspected M DM A and oxycodone, as well aà dnlg-trafficldng
 paraphernalia. Posb-M iranda,COSTALES adm itted his possession of the narcotics recovered

 from hisvehicle andthe COSTALES Residence.

              Based on the above facts,1 subm it there is probable cause to believe that,on or
                                                                          )
 aboutJanuary 17,2019,in M iam i-Dade Cotmty,in the Southern DistrictofFlorida,defendant

 Carlos Alberto COSTALES did possess with intent to distribute a controlled substmw e, in

 violation ofTitle21,United StatesCode,Section 841.

       FUR TH ER Y OU R AFFIAN T SA YETH N A U GH T.
                                                      1

                                                       g
                                                 V IC OR L.CARR ILJ TA SK FO RCE O FFICER
                                                 DRUG ENFORCEM EXT ADM W ISTM TION


 Subscrib#andswom tobefore
 m etllis .Dh day ofJanuary,20 .


 HO .      THA N G OO D M AN
 UN IT D STATES M A G ISTR ATE R JD GE
